DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’) filed on 7/6/22 and 9/16/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 7/6/22 are accepted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to abstract ideas. The claims describe a method of estimating an aberration of target optical system using a controller for evaluating performance of the target optical system comprising: acquiring a light intensity distribution of an optical image of an object formed via the target optical system; acquiring an approximated aberration of the target optical system based on the light intensity distribution; determining an initial value of the aberration of the target optical system based on the approximated aberration with an image shift component and a defocus component removed; and estimating the aberration of the target optical system using the initial value.
Claim 6 is directed to abstract ideas. The claim discloses a method of estimating an aberration of a target optical system using a controller for evaluating performance of the target optical system, the method comprising: acquiring a plurality of light intensity distributions of an optical image of an object formed via the target optical system at a plurality of defocus positions; acquiring an approximated aberration of the target optical system based on at least two of the plurality of defocus positions and light intensity distributions acquired at the at least two of the plurality of defocus positions using a transport of intensity equation; determining an initial value of the aberration of the target optical system based on the approximated aberration; and estimating the aberration of the target optical system using at least two of the plurality of light intensity distributions and the initial value.
Claims 2-5 and 7-17 are relate data gathering, performing mathematical functions or calculations  and comparing/manipulation data.
Claims 1-17 will be addressed below according to the 2019 Patent Eligibility Guidelines.
Step 1
Claims 1 and 6 recite a method and claim 6 recites a process.

Step 2A Prong One
Claims 1-17 are directed to abstract ideas. Since the steps of claims 1 and 6 are similar, therefore, claim 1 is analyzed as below:
acquiring a light intensity distribution of an optical image of an object formed via the target optical system; acquiring an approximated aberration of the target optical system based on the light intensity distribution (data gathering step necessary to use the abstract idea);
 determining an initial value of the aberration of the target optical system based on the approximated aberration with an image shift component and a defocus component removed (metal process because it can be performed in the human mind); and 
estimating the aberration of the target optical system using the initial value (metal process because it can be performed in the human mind).

Step 2A Prong Two
The claims fail to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Step 2B
The claims further fail to recite any additional elements that amount to significantly more than the judicial exception.
Concerning claims 2-5 and 7-15, such also fail to recite any additional elements that amount to significantly more than the judicial exception.
Claims 4 and 16 are seem to recite additional elements such as “computer readable storage medium’’. 
Claims 1, 5, 6, 17 are seem to recite additional elements such as “a controller’. It is also noted that the controller is recited in the preamble of claims 1 and 16 has not been given patentable weight.
Merely reciting computer readable storage medium  and controller do not integrate the mental process or mathematic formula into a practical application. Thus, claims 1-17 are also ineligible under step 2A prong 2. Also, a controller to perform functions is notoriously well known in the art. The addition of the elements in the claims amounts to no more that applying the mental process or mathematical formula using a well-known method, which is not significantly more than the judicial exception. Thus, claims 1, 5, 6 and 17 are also ineligible under step 2B.
The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673 (1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. v CLS Bank Inti., 573 US,134S.Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at: http:/Awww.uspto.gov/sites/default/files/documents/abstract_idea_examples.paf.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,408,800 (Eguchi). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1-17 can be read on claims 1-19 of the patent.
Claim 1 of the present application can be read from claim 1 of the patent.
Claim 2 of the present application can be read from claim 2 of the patent.
Claim 3 of the present application can be read from claim 3 of the patent.
Claim 4 of the present application can be read from claim 4 of the patent.
Claim 5 of the present application can be read from claim 5 of the patent. It is inherent that the processor is included in the computer.
Claim 6 of the present application can be read from claim 6 of the patent.
Claim 7 of the present application can be read from claim 7 of the patent.
Claim 8 of the present application can be read from claim 8 of the patent.
Claim 9 of the present application can be read from claim 9 of the patent.
Claim 10 of the present application can be read from claim 10 of the patent.
Claim 11 of the present application can be read from claim 11 of the patent.
Claim 12 of the present application can be read from claim 12 of the patent.
Claim 13 of the present application can be read from claim 13 of the patent.
Claim 14 of the present application can be read from claim 14 of the patent.
Claim 15 of the present application can be read from claim 15 of the patent.
Claim 16 of the present application can be read from claim 16 of the patent.
Claim 17 of the present application can be read from claim 16 of the patent. It is noted that the processor is inherent included in the computer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2877                                                                                                                            November 19, 2022